ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-067, concluding that JOHN P. MORRIS of BRIDGETON, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.7(a)(2) (concurrent conflict of interest);
And the Court having determined that from its review of the matter that an admonition is the appropriate quantum of discipline;
And good cause appearing;
It is ORDERED that JOHN P. MORRIS is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.